
	
		II
		109th CONGRESS
		2d Session
		S. 3780
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Under Secretary for Oceans and Atmosphere
		  to develop a storm surge scale to be used in conjunction with the
		  Saffir-Simpson scale to measure and predict the impact of storm surges caused
		  by hurricanes and tropical storms and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Predict Accurate Storm Surge Act
			 of 2006.
		2.Development of
			 storm surge scale
			(a)Requirement to
			 develop storm surge scale
				(1)In
			 generalNot later than June 1, 2007, the Under Secretary for
			 Oceans and Atmosphere of the Department of Commerce shall develop a storm surge
			 scale to be used in conjunction with the Saffir-Simpson scale to measure and
			 predict the impact of storm surges caused by storm events, including hurricanes
			 and tropical storms.
				(2)Cooperation and
			 consultationThe Under Secretary for Oceans and Atmosphere shall
			 develop the storm surge scale described in paragraph (1) in cooperation with
			 the Chief of Engineers of the Army Corps of Engineers, the Director of United
			 States Geological Survey, the Under Secretary for Emergency Preparedness and
			 Response of the Department of Homeland Security, and in consultation with
			 appropriate national, regional, and state engineering, flood plain, and
			 emergency managers organizations.
				(b)ConsiderationsThe
			 storm surge scale developed pursuant to subsection (a) shall take into account
			 factors related to the storm that will produce the storm surge, including wind
			 speed and rainfall amounts and the characteristics of the area where the storm
			 will make landfall, including the slope of the continental shelf and shape of
			 the coastline of such area and whether such area is urban or rural area.
			(c)RequirementsThe
			 storm surge scale developed pursuant to subsection (a) shall be—
				(1)developed to
			 assist in the accurate modeling and prediction of the effect of a storm surge
			 upon landfall and to assist officials in planning for the storm surge;
				(2)used to measure
			 the storm surge associated with storm events, including hurricanes and tropical
			 storms; and
				(3)incorporated into
			 the engineering and design of appropriate coastal, flood, and hurricane
			 protection projects carried out by the United States.
				
